Citation Nr: 1115504	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for bipolar disorder with generalized social phobia from November 11, 2003 to November 11, 2005.

2.  Entitlement to an initial evaluation greater than 50 percent for bipolar disorder with generalized social phobia from November 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military duty from November 1996 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It is noted in the claims folder that the Veteran is a participant in work study at the Nashville RO and therefore her claims folder is maintained in locked files at the Cleveland RO.

The Veteran testified at a September 2010 videoconference hearing.  The Board remanded the case in October 2010 for further development.  

As noted in the October 2010 remand, the issues of entitlement to service connection for flat neck and headaches and entitlement to an increased rating for pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From November 11, 2003 to November 11, 2005, the Veteran's bipolar disorder with generalized social phobia was not manifested by social and occupational impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  From November 12, 2005, the Veteran's mixed bipolar I disorder with generalized social phobia is not manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  From November 11, 2003 to November 11, 2005, the criteria for an initial disability rating in excess of 30 percent for bipolar disorder with generalized social phobia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Codes 9432-9403 (2010).

2.  From November 12, 2005, the criteria for an initial disability rating in excess of 50 percent for bipolar disorder with generalized social phobia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Codes 9432-9403 (2010).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's bipolar disorder claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2010 Board hearing before the undersigned.  
The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board remanded the case in October 2010 in order to obtain additional private medical records and associate the Veteran's vocational rehabilitation folder with the claims file.  A review of the claims file indicate that the RO complied with the Board's remand directives.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service connection and the initial assigned rating, separate ratings may be assigned for separate time periods that are under evaluation.  That is, appellate review must consider the applicability of "staged ratings" based upon the facts found during the time period in question. Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's claim for service connection for bipolar disorder was received on November 11, 2003.  In a September 2007 rating decision entitlement to service connection for bipolar disorder with generalized social phobia was granted.  A 30 percent rating was assigned from November 11, 2003 to November 11, 2005 and a 50 percent rating was assigned as of November 12, 2005.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9432 which pertains to bipolar disorder and Diagnostic code 9403 which pertains to social phobia.

Both rating codes utilize the General Rating Formula for Mental Disorders which provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The record also makes reference to the Global Assessment of Functioning (GAF) scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)."  GAF scores ranging between 61 to 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), VA does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's bipolar symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for bipolar disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Factual Background

In a January 2003 VA psychiatry record, it was noted that the Veteran was seen for a refill of medications.  The Veteran indicated that that since she started taking the last set of medications she had improved greatly although she still experienced difficulty with sleep.  She was alert and oriented in all spheres.  Her thought content and speech were clear and goal oriented.  Her mood was euthymic with congruent affect.  She denied any suicidal or homicidal ideation, paranoia or audio or visual hallucinations.  Her appetite was good and her sleep was fair.  A GAF score of 80 was assigned.

In a February 2003 VA psychiatry record, it was noted that the Veteran was depressed due to financial issues.  She felt irritable most of the time and was overwhelmed by her job at the hospital as a registration clerk.  She mentioned feeling helpless and hopeless.  She denied any audio or visual hallucinations or any suicidal ideations.  Examination revealed that her personal hygiene and grooming were fair.  She was cooperative and pleasant.  She was oriented to person, time and place.  Eye contact was good.  No abnormal movements were noted.  Speech was normal.  Thought process was organized.  Her thought content was non-delusional.  Her affect was bright.  Mood was congruent and euthymic.  There were no audio or visual hallucinations.  There were no delusions or obsessions.  Abstract thinking was intact.  Attention and concentration were good.  Intelligence was average.  Insight and judgment were intact.  There were no suicidal or homicidal ideations.  A GAF score of 65 was assigned.

In a June 2003 VA psychiatry record, it was noted that the Veteran had been feeling very depressed and upset with crying episodes and difficulty controlling her emotions.  She had been out of her medications for a month and her energy, concentration and sleep had been poor.  She reported that she had been overwhelmed by moving and leaving her old place.  She worked full-time in a clerical job and also attended school part-time.  Examination revealed that she had fair personal hygiene and grooming.  Her eye contact was good.  Speech was normal.  Her thought processes were organized and her thought content was non-delusional.  He affect was tearful and sad.  Mood was congruent and depressed.  There were no audio or visual hallucinations.  There were no delusions or obsessions.  Abstract thinking was intact.  Attention and concentration were good.  Intelligence was average.  Insight and judgment were intact.  There were no suicidal or homicidal ideations.  The assessment was adjustment disorder with depressed mood and bipolar I disorder with most recent episode of depressed.  A current GAF score of 31-40 was assigned with a highest GAF of 70.

VA hospital records dated in November 2003 shows that the Veteran was admitted with complaints of increased depression after she stopped taking a certain medication.  She reported that she had grown increasingly irritable, had low energy and concentration and disturbed sleep.  She requested an adjustment in her medications.  During hospitalization, a GAF score of 21-30 was assigned with a highest GAF of 65.  Upon discharge, the Veteran denied any suicidal or homicidal ideation.  Her mood was pleasant with a congruent affect.  A current GAF score of 65 was assigned with a highest GAF of 75.  The Veteran was not placed on any restrictions and she was determined to be competent for employment.

Of record are copies of disciplinary reports written by the Veteran's employer in 2001, 2003 and 2004.

VA psychiatry records dated from September 2004 to September 2005 show that the Veteran was seen on a regular basis for evaluation and treatment of her bipolar disorder.  During this period of time, the Veteran reported periods of depression, anxiety and problems with sleeping but she also continued working and going to school.  GAF scores of 65 were consistently assigned. 

In a November 2005 VA examination report, the Veteran reported that she was not feeling good mentally and complained of significant problems with irritability.  She stated that she gets easily upset.  Mental examination revealed that the Veteran was appropriately dressed and well groomed.  Her level of emotion disregulation was very apparent, with her mood being extremely labile.  She would swing from periods of intense tears to periods of inappropriate affect, where she would laugh in a silly manner about what she was discussing.  Her concentration and attention were not markedly impaired.  She was oriented to all spheres.  Her emotional disregulation did not cause a global disconnect from her environment.  No evidence of hallucinations was found, but an element of paranoia was described with how the Veteran fears others are talking about her weight and appearance when she cannot hear them.  The Veteran reported feeling very depressed, as evidenced by strong periods of crying during the session.  She reported having strong mood swings with periods of significant depression  where she will occasionally even feel suicidal.  She reported one time in the past actively feeling like she wanted to kill herself but that mostly she has periods where she gets very down but not where she feels like actively trying to kill herself.  She denied feeling suicidal at the time of the interview.  In addition to her mood disorder, the Veteran reported having panic attacks.

The examiner noted that the Veteran's psychosocial functioning was currently very poor.  It was noted that she started a new job recently after getting fired for an anger outburst but she after a couple of months she was already having problems at the new job.  Her current occupational functioning was described as precarious with her occupational functioning being fairly stable until this past year.  The Veteran was divorced.  She reported that she did not have a social life.  Despite her problems, the Veteran was able to earn an associate's degree over the past summer and she planned to enroll in a bachelor's degree program in human relations.  The examiner stated that overall, psychosocially, the Veteran's functioning was poor with her daily functioning being marked by strong mood swings and harsh negative self-esteem perceived by others judging her socially.  She had frequent panic attacks associated with social interaction and was becoming psychologically dependent upon strong anti-anxiety medications to interact socially.    The diagnoses were bipolar I disorder, mixed, moderate severity and generalized social phobia.  A GAF score of 55 was assigned.  It was noted that the Veteran had poor current occupational functioning primarily due to poor interpersonal skills for handling work-related social interacts, irritability, social anxiety and mood swings.  

An April 2005 letter was received from the Veteran's private clinical psychologist who reported that the Veteran tended to be defensive around others and that at times, she displayed caustic behavior with profane language.  It was reported that her significant mood disorder and these noxious behaviors were inextricably intertwined and that these behaviors are exactly what caused her to be fired from her last job.

The Veteran testified at a January 2006 RO hearing that her psychiatric problems have led to problems and conflicts with her employers.

VA hospital records dated in August 2007 show that the Veteran was admitted for opioid dependence and detox.  Upon discharge, she was diagnosed with opioid dependence with physiological dependence, bipolar disorder, anxiety disorder and nicotine dependence.  The GAF score on admission was 35 and on discharge was 55.

In a November 2007 VA mental health clinic report, the Veteran's mood was depressed with a congruent affect.  She reported cycling of mood with frequent crying spells.  Her eye contact was good throughout.  Speech was within normal limits for rate, tone and rhythm.  Thoughts were logical and linear.  Memory and concentration were intact.  Judgment and insight were limited.  A GAF score of 60 was assigned.    

In a December 2007 VA mental health clinic report, the Veteran was alert and oriented to all spheres.  She was pleasant and cooperative.  She was anxious and times.  Her speech was normal and her thoughts were logical and linear.  Her mood was good with congruent affect.  There was no evidence of suicidal or homicidal ideation.

In a February 2008 mental health clinic report, the Veteran was calm and cooperative.  She was appropriately dressed for the situation and weather.  Her speech was of normal rate and volume.  Her mood was between happy and depressed.  Her affect was "yawing."  She denied having suicidal or homicidal ideation.  There was no evidence of audio or visual hallucinations.  Insight and judgment were fair.  There were no apparent memory deficits.  

In a March 2008 VA mental health clinic report, the Veteran was noted to be well groomed and dressed appropriately for the season and situation.  She was alert and oriented to all spheres.  Her thoughts were logical, linear and goal directed.  Her mood was irritable with congruent affect.  She was calm, pleasant and cooperative.  Her memory and concentration were intact.  Her judgment and insight were intact.  There was no evidence of suicidal or homicidal ideation.  She indicated that she was planning to go to school to become a mortician.  

In March 2008 VA mental health clinic reports, the veteran was well groomed and dressed appropriately.  She was alert and oriented to all spheres.  Her thoughts were logical and linear.  Associations were tangential.  Her speech was normal.  Memory and concentration were limited.  Judgment and insight were limited.  There was no evidence of suicidal or homicidal ideation.

The Veteran reported to the VA emergency room in July 2008 with complaints of being stressed out.  She reported that her medication was not working for her.  Examination revealed fair personal hygiene and grooming.  She maintained good eye contact.  She was calm and cooperative.  There was no psychomotor agitation or abnormal movements noted.  Speech was normal in rate, tone and volume.  Thought process was logical, organized and goal directed.  Thought content was focused on getting help.  No delusional thinking was noted and no obsessions/compulsions were reported.  The Veteran denied any suicidal or homicidal ideation or auditory or visual hallucinations.  Her mood was fine and she had a mood congruent affect.  She was alert and oriented to time, place and person.  Concentration and attention were good.  Abstract thinking was intact.  Insight, judgment and impulse control were fair.   The GAF score on admission was 35 and on discharge was 55.

In a December 2008 VA examination report, the Veteran was appropriately dressed.  Her psychomotor activity and speech were unremarkable.  She was cooperative and attentive.  Her affect was constricted.  Her mood was anxious and dysphoric.  Her attention was intact.  She was oriented to person and place.  Her thought process was unremarkable.  She was preoccupied with one or two topics.  There were no delusions, hallucinations or inappropriate behavior.  She did not display any obsessive or ritualistic behavior.  There was no evidence of any panic attacks or suicidal or homicidal thoughts.  Impulse control was good.  There were no episodes of violence.  She was able to maintain minimum personal hygiene.  She was tearful at times.  Her immediate, recent and remote memory was normal.  She was working part-time.  She had decreased concentration.  The examiner assigned a GAF score of 60.  It was noted that she was enrolled in school for occupational training performing rather remarkably well.  The examiner further commented that the Veteran did not have total occupational and social impairment due to her mental disorder.  The examiner did feel that there were deficiencies in the family relations, work and mood.  The Veteran reported that she was isolated, had impaired concentration and was fatigued.  

VA psychiatry records dated from August 2008 to December 2009 show that the Veteran was seen on a regular basis for evaluation and treatment of her bipolar disorder.  During this period of time, the Veteran reported periods of depression and  anxiety.  The records reflect that the Veteran was consistently well groomed with good hygiene.  Her thought processes were clear and goal oriented.  She denied any hallucinations or delusions.  Her memory and concentration were intact.  She consistently denied any suicidal or homicidal ideation.  Aside from a GAF score of 45 assigned in December 2008, the GAF scores ranged from 50 to 65.  In an August 2009 treatment report, the Veteran reported working full-time.  She also stated that she was getting ready to take her exam in her chosen occupational field of study.

The Veteran testified at a September 2010 hearing that she has stopped working in the past due to her bipolar disorder.  

The Veteran's vocational rehabilitation folder reveals that in September 2009, the Veteran completed her college course work and was working as a paid intern in funeral services and that she was seeking full-time employment.  In February 2010, the Veteran started a new job which she reported was working out well.

Analysis

Evaluation from November 11, 2003 to November 11, 2005

In this case, the Board finds that the symptoms due to the Veteran's service-connected bipolar disorder with generalized social phobia do not warranted a 50 percent disability rating from November 11, 2003 to November 11, 2005.  While the evidence during this period does show that the Veteran suffered from periods of depression irritability, low energy and difficultly sleeping, criteria for a 50 percent evaluation were not met.  The Veteran consistently denied suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  In essence, the evidence during this period of time failed to demonstrate that the Veteran suffered from symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking required for a higher evaluation. 

The Board has considered the November 2003 hospital record in which the Veteran was assigned a GAF score of 21-30 upon admission, however, upon discharge she was assigned a GAF score of 65 and other VA medical reports for the period of November 11, 2003 to November 11, 2005 have reported GAF scores ranging from 65 to 80 which are indicative of mild symptoms and consistent with the Veteran's symptomatology observed during those psychiatric evaluations.  Moreover, upon discharge from the VA hospital in November 2003, the Veteran was not placed on any restrictions and was determined to be competent for employment.  Thus, entitlement to an initial increased rating for bipolar disorder with generalized social phobia is not in order from November 11, 2003 to November 11, 2005.  

Evaluation from November 12, 2005

The evidence shows that from November 12, 2005, the Veteran's bipolar disorder with generalized social phobia was not manifested by more than occupational and social impairment with reduced reliability and productivity.  While the Veteran reported occasional feelings of suicide on VA examination in November 2005, she subsequently denied any suicidal ideation during numerous VA psychiatric treatment evaluations and on VA examination in December 2008.  Moreover the psychiatric evaluations and the VA examination reports do not show the Veteran to be intermittently illogical, obscure, or irrelevant, and there is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Further, there is no evidence of impaired impulse control, spatial disorientation or neglect of personal appearance and hygiene.  While the evidence shows that the Veteran has had difficulty with employment due to her service-connected bipolar disorder, she has maintained employed and has pursued further academic studies during the appeal period.  In fact, while the December 2005 VA examiner did note that the Veteran had poor occupational functioning, it was also noted that the veteran able to earn an associate's degrees over the past year and that she planned to enroll in a bachelor's program.  Moreover, while the December 2008 VA examiner noted that while the Veteran did display deficiencies in family relations, work and mood, she was enrolled in school for a particular occupation and performing well.  The Veteran's vocational rehabilitation folder shows that in September 2009, she completed her college course work and that she started a new job in February 2010 which she reported was working out well.    

Apart from GAF scores of 35 which were assigned upon hospital admissions in August 2007 and July 2008, the GAF scores of record range from 45 to 65 and suggest serious to moderate symptoms.  These GAF scores are consistent with the 50 percent rating assigned for the Veteran's bipolar disorder since November 12, 2005.  Thus, entitlement to an increased rating for bipolar disorder is not in order from November 12, 2005.

Extraschedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), consideration has been given to the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether the Veteran raised them, including § 3.321(b)(1), which governs extraschedular ratings.  As noted above, the evidence indicates that the Veteran is currently working.  Although the record indicates that the Veteran was hospitalized on three occasions (in November 2003, August 2007 and July 2008) during the course of the appeal, one of the hospitalizations (in August 2007) was due to opioid dependence.  In any event, the Board finds that hospitalizations during the appeal period do not equate to "frequent" hospitalizations as one hospitalization for the service-connected bipolar disorder was in 2003 and then the second hospitalization was several years later in 2008.  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  That is, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There had been no showing by the Veteran's psychiatric disability causes marked interference with employment or necessitated frequent hospitalization beyond that contemplated by the rating schedule.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder with generalized social phobia is denied for the period from November 11, 2003 to November 11, 2005.

Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder with generalized social phobia is denied from November 12, 2005.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


